Case 4:16-cr-00176-ALM-KPJ Document 261 Filed 03/05/19 Page 1 of 2 PageID #: 3210


                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



  UNITED STATES OF AMERICA                        §
                                                  §
  V.                                              §          CASE NUMBER 4:16CR176
                                                  §
  JAMES MORRIS BALAGIA (3)                        §

                                       PRETRIAL ORDER

       This case is set for Final Pretrial Conference on        April 12, 2019,        at 10:00 a.m.
  in Courtroom #208, Paul Brown United States Courthouse, 101 E. Pecan St., Sherman, Texas, at
  which times dates for Jury Selection and Trial will be determined.
                   14                                          April 12, 2019         43566


       The following deadlines shall apply in this case.

       March 8, 2019              Any motion to suppress evidence shall be filed with the court.


       March 22, 2019             Any motion for continuance shall be filed with the court.


       April 2, 2019              Counsel for the Government shall deliver to counsel for
                                  Defendant(s) proposed jury instructions.


       March 22, 2019              Notification of a plea agreement shall be by email, hand delivery
        By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                  the plea. Notification that the case will proceed to trial may be by
                                  email or telephone. After this deadline, no plea agreement will
                                  be honored by the court, and Defendant may not receive a
                                  points reduction for acceptance of responsibility.
Case 4:16-cr-00176-ALM-KPJ Document 261 Filed 03/05/19 Page 2 of 2 PageID #: 3211


       April 5, 2019             If the parties do not notify the Court of a plea agreement as
                                 provided above, defense counsel shall deliver to counsel for the
                                 Government any additional jury instructions desired by
                                 Defendant(s). If two or more Defendants are represented by
                                 separate counsel, their submission must be made jointly.

       April 5, 2019             Counsel for Defendant(s) and counsel for the Government shall
                                 confer to determine which jury instructions can be agreed upon.

       April 5, 2019             Parties shall file any motions in limine and any other pretrial
                                 motions.

       April 5, 2019             Counsel for the Government and counsel for the Defendant(s) shall:



             A.    Jointly file agreed upon instructions;

             B.    Each file any proposed instructions that were not agreed upon, citing the
                   authority for each instruction. (Any party seeking to file proposed jury
                   instructions after the deadline may do so only with leave of Court.);

             C.    Each file any objections to the other’s proposed jury instructions. Objections
                   must be written, specific, cite authority, and include any alternate instructions
                   counsel deem more appropriate;

             D.    If counsel believes that a written response to a particular motion in limine is
                   needed, file it as soon as possible;


  .          E.    Each provide the court a list of witnesses, a list of exhibits anticipated to be
                   introduced during trial, and a copy of each marked exhibit. All exhibits to be
                   used for trial shall be pre-marked numerically and in succession. (Groups of
                   exhibits pertaining to the same subject matter, such as photos of same scene,
                   may, at counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.)
                   Counsel shall provide the Court the original and two (2) copies of each list and
                   marked exhibit.

           SIGNED this 5th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE


                                                2
